Case 8:18-cv-00620-JVS-JDE Document 851 Filed 09/09/21 Page 1 of 2 Page ID #:50719



     1    IRELL & MANELLA LLP                        KEKER, VAN NEST & PETERS LLP
          Lisa S. Glasser (223406)                   Robert A. Van Nest (SBN 84065)
     2    lglasser@irell.com                         rvannest@keker.com
          David McPhie (231520)                      David Silbert (SBN 173128)
     3    dmcphie@irell.com                          dsilbert@keker.com
          Stephen Payne (310567)                     Ajay S. Krishnan (SBN 222476)
     4    spayne@irell.com                           akrishnan@keker.com
          840 Newport Center Drive, Suite 400        Laurie Carr Mims (SBN 241584)
     5    Newport Beach, California 92660-6324       lmims@keker.com
          Telephone: (949) 760-0991                  Sophie Hood (SBN 295881)
     6    Facsimile: (949) 760-5200                  shood@keker.com
                                                     633 Battery Street
     7    Morgan Chu (70446)                         San Francisco, CA 94111-1809
          mchu@irell.com                             Telephone: (415) 391-5400
     8    1800 Avenue of the Stars, Suite 900        Facsimile: (415) 397-7199
          Los Angeles, California 90067-4276
     9    Telephone: (310) 277-1010                  Attorneys for Defendant
          Facsimile: (310) 203-7199                  IVANTIS, INC.
    10
          Attorneys for Plaintiff
    11    GLAUKOS CORPORATION
    12

    13                        UNITED STATES DISTRICT COURT

    14                      CENTRAL DISTRICT OF CALIFORNIA

    15                               SOUTHERN DIVISION

    16

    17 GLAUKOS CORPORATION, a                    )   Case No. 8:18-cv-00620-JVS-JDE
         Delaware Corporation,                   )
    18                                           )   ORDER GRANTING JOINT
                     Plaintiff,                  )   STIPULATION TO CONTINUE
    19                                           )   PRETRIAL CONFERENCE
               v.                                )
    20                                           )
       IVANTIS, INC., a Delaware                 )   Pretrial Conference: Sep. 13, 2021
    21 Corporation,                              )   Trial Date: Sep. 28, 2021
                                                 )   Courtroom: 10C
    22              Defendant.                   )   Judge: Hon. James V. Selna
                                                 )
    23                                           )
                                                 )
    24

    25

    26

    27

    28


         00
Case 8:18-cv-00620-JVS-JDE Document 851 Filed 09/09/21 Page 2 of 2 Page ID #:50720



     1        Consistent with the Joint Stipulation of the Parties, and good cause having been
     2 shown, the Final Pretrial Conference is continued to September 20, 2021 at 11:00 a.m.

     3

     4        IT IS SO ORDERED.
     5

     6

     7
         Dated: September 09, 2021
     8                                            Hon. James V. Selna
                                                  District Judge for the Central District of
     9                                            California
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


         00                                     -2-
